972 F.2d 347
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.JOHN DAVIS ELECTRICAL, INC., Respondent.
No. 92-5702.
United States Court of Appeals, Sixth Circuit.
Aug. 13, 1992.

1
Before MILBURN and RALPH B. GUY, Jr., Circuit Judges;  and COOK, District Judge.*


2
This cause was submitted upon the application of the National Labor Relations Board for summary entry of a judgment against Respondent, John Davis Electrical, Inc., of Portage, Michigan, its officers, agents, successors, and assigns, enforcing a portion of its order dated August 26, 1991, as corrected by order dated February 21, 1992, in Case No. 7-CA-30723, and the Court having considered the same, it is hereby


3
ORDERED AND ADJUDGED by the Court that the Respondent, John Davis Electrical, Inc., of Portage, Michigan, its officers, agents, successors, and assigns, shall:

1. Cease and desist from:

4
(a) Coercively interrogating employees concerning their union activities.


5
(b) Discouraging membership in a labor organization by discharging, laying off, or in any other manner discriminating against employees because they engage in union activities.


6
(c) In any other manner interfering with, restraining or coercing employees in the exercise of rights guaranteed by Section 7 of the National Labor Relations Act (hereinafter called the Act).


7
2. Take the following affirmative action which the Board has found necessary to effectuate the policies of the Act:


8
(a) Offer to Tom Hodgkinson, Steve Ludlow, Jody Bennett and Steve Farley immediate and full reinstatement to their former position, or if such position no longer exists, to a substantially equivalent position without prejudice to their seniority or other rights previously enjoyed, and make them whole for any loss of pay suffered by reason of the discrimination against them with interest, in the manner described in the section of the Administrative Law Judge's Decision entitled, "The Remedy."


9
(b) Preserve and make available to the Board, and its agents, upon request, payroll and all the records necessary to determine backpay due under the terms of this Judgment.


10
(c) Upon request, Respondent Davis shall recognize and bargain collectively with Local Union 131, International Brotherhood of Electrical Workers, AFL-CIO, as the exclusive bargaining representative of the employees in the appropriate collective-bargaining unit (Ludlow and Hodgkinson) and, if an understanding is reached, embody such understanding in a signed agreement.   The appropriate collective bargaining unit is:


11
All full-time and part-time journeyman electricians, apprentice electricians and their helpers hired by Respondent Davis and CES from out of Respondent Davis' facility located at 7622 Sprinkle Road, Portage, Michigan;  but excluding all office clerical employees, professional employees, truck drivers, guards and supervisors as defined in the Act.


12
(d) Post at John Davis Electrical, Inc.'s facility, 7622 Sprinkle Road, Portage, Michigan, copies of the attached notice marked as "Appendix."   Copies of said Notice on forms provided by the Regional Director for Region 7 of the National Labor Relations Board (Detroit, Michigan), shall be posted by Respondent immediately upon receipt thereof, and to be maintained by it for 60 consecutive days thereafter in conspicuous places, including all places where Notices to Employees are customarily posted.   Reasonable steps shall be taken by Respondent to ensure that said notices are not altered, defaced, or covered by any other material.


13
(e) Notify the said Regional Director, in writing, within 20 days from the date of this Judgment, what steps the Respondent has taken to comply therewith.

APPENDIX
NOTICE TO EMPLOYEES

14
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES COURT OF


15
APPEALS ENFORCING AN ORDER OF THE NATIONAL LABOR

RELATIONS BOARD
An Agency of the United States Government

16
The National Relations Board has found that we violated the National Labor Relations Act and has Ordered us to post and abide by this notice.


17
Section 7 of the Act gives employees the following rights:

To organize
To form, join, or assist any union

18
To bargain collectively through a representatives of their own choosing


19
To choose not to engage in any of this protected concerted activities.


20
WE WILL NOT coercively interrogate our employees about their union interest or activities.


21
WE WILL NOT discourage employees' membership in, or support of Local Union 131, International Brotherhood of Electrical Workers AFL-CIO, or any other labor organization, by discharging employees because they select or support activities on behalf of the union, or discriminate against them in any manner with respect to their tenure of employment, or any term or condition of employment.


22
WE WILL offer Steve Ludlow, Tom Hodgkinson, Jody Bennett and Steve Farley immediate reinstatement to their former position or, if such position no longer exist, to a substantially equivalent position without prejudice to their seniority or other rights previously enjoyed, and make them whole for any loss of pay suffered by reason of our discrimination against them, with interest.


23
WE WILL post at John Davis Electrical, Inc.'s facility, 7622 Sprinkle Road, Portage, Michigan, copies of the attached notice marked as "Appendix".   Copies of said Notice or forms provided by the Regional Director for Region 7, shall be posted by Respondent immediately upon receipt thereof, and to be maintained by it for 60 consecutive days thereafter in conspicuous places, including all places where Notices to Employees are customarily posted.   Reasonable steps shall be taken by Respondent to ensure that said notices are not altered, defaced, or covered by any other material.


24
WE WILL, upon request, recognize, and bargain collectively with Local Union 131, International Brotherhood of Electrical Workers, as the exclusive collective-bargaining representative of our employees in the unit described below, and if an understanding is reached, embody such understanding in a signed agreement:


25
All full-time and part-time journeyman electricians, apprentice electricians and their helpers hired by Respondent Davis and Company CES from out of Respondent Davis' facility located at 7622 Sprinkle Road, Portage, Michigan;  but excluding all office clerical employees, professional employees, truck drivers, guards and supervisors as defined in the Act.


26
WE WILL NOT in any manner interfere with, restrain or coerce employees in the exercise and enjoyment of rights guaranteed them by Section 7 of the National Labor Relations Act.


27
All our employees are free to become, or remain, or refuse to become or remain, members of Local Union 131, International Brotherhood of Electrical Workers, AFL-CIO, or any other labor organization.


28
/S/ John Davis Electrical, Inc.


29
/S/ (Employer)

Dated __________
By __________ (Representative) (Title)

30
This is an official notice and must not be defaced by anyone.


31
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, or covered by any other material.   Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office at 82 Iona, N.W., Grand Rapids, MI 49503.



*
 The Honorable Julian A. Cook, Jr., U.S. Chief District Judge for the Eastern District of Michigan, sitting by designation